Citation Nr: 0506743	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  95-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for an asbestos-related lung disease. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to service connection for arthritis on a 
direct basis, or, as secondary to exposure to Agent Orange.

4.  Entitlement to service connection for a skin disease on a 
direct basis, or, as secondary to exposure to Agent Orange.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied service connection for 
arthritis and a skin disease; an August 1996 decision of the 
VA RO in Honolulu, Hawaii, which denied service connection 
for PTSD and a respiratory disorder; a February 2002 rating 
decision by the VA RO in Honolulu, Hawaii, which granted 
service connection for an asbestos-related lung disease and 
assigned a rating of 60 percent, effective March 1996; and a 
January 2003 rating decision by the VA RO in Honolulu, 
Hawaii, which declined to grant a total rating based on 
individual unemployability. 

In April 1997, the veteran appeared before the undersigned 
Veterans Law Judge at a travel board hearing.

In November 1998, the Board remanded the veteran's claims for 
PTSD, a respiratory disorder, a skin rash, and arthritis.  In 
the Board's remand, the RO was advised to provide a statement 
of the case (SOC) on, inter alia, the issue of service 
connection for PTSD.  That SOC was furnished to the veteran 
at his address of record in February 2002.  Subsequently, in 
March 2002, the veteran responded in a communication to the 
RO his continued disagreement with the denial.  The Board 
views this as adequate for a substantive appeal.  Therefore, 
this issue is currently before the Board.  38 C.F.R. § 20.200 
(2004).   

In July 2004 the veteran submitted a request to amend his 
appeals for service connection for arthritis and skin disease 
to include clear and unmistakable error.  Since these issues 
are currently in appellate status, these arguments are 
referred to the RO for any appropriate response.

A rating decision dated in November 2004 granted service 
connection for hemorrhoids and assigned a 0 percent rating; 
declined to reopen a claim for service connection for post 
nasal drip; and denied service connection for diabetes 
mellitus and hepatitis B.  A notice of disagreement has not 
been received from the veteran on these matters.  
Consequently, they are not before the Board at this time.  
Id.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a Form 9 received in May 2002, the veteran requested a 
travel board or videoconference hearing.  In an October 2002 
deferred rating decision, the RO directed that a video 
hearing be scheduled.  That hearing has not been held, and 
there is no evidence of record that the veteran canceled his 
request for a Board hearing.

In a Form 9 received in July 2004, the veteran requested a 
travel board hearing.  In another form attached to his 
substantive appeal, the veteran checked off the option for a 
video hearing before the Board.  That hearing has not been 
held, and there is no evidence of record that the veteran 
canceled his request for a Board hearing.  

In a rating decision dated in October 1999, the RO denied 
service connection for schizophrenia.  The veteran filed a 
notice of disagreement in January 2000.  An SOC has not yet 
been provided on this issue.  The veteran is entitled to an 
SOC on that issue, and he should be given an opportunity to 
perfect an appeal with respect to it.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this appeal is REMANDED for the following 
action:

1.  The veteran should be scheduled 
for the type of hearing before the 
Board that he prefers - travel board 
or videoconference hearing.  

2.  The veteran should be provided 
with an SOC on the issue of 
entitlement to service connection 
for schizophrenia.  Advise the 
veteran that, if he wishes the Board 
to address this claim, he must 
submit a timely substantive appeal 
in response to the statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




